Exhibit 10.4
EXECUTION VERSION
FIRST AMENDMENT AND WAIVER
(Euro Term Loan Facility)
     THIS FIRST AMENDMENT AND WAIVER dated as of June 3, 2011 (this “Amendment”)
amends the Credit Agreement dated as of November 29, 2010 (the “Credit
Agreement”) among AMB Property, L.P., a Delaware limited partnership (the
“Borrower”), various banks and HSBC Bank USA, National Association, as
administrative agent (the “Administrative Agent”). Capitalized terms used but
not defined herein have the respective meanings set forth in the Credit
Agreement.
     WHEREAS, pursuant to an Agreement and Plan of Merger dated as of
January 30, 2011 (as amended, the “Merger Agreement”) among ProLogis, a Maryland
real estate investment trust (“Old ProLogis”), AMB Property Corporation, a
Maryland corporation (“AMB”), the Borrower, and certain other parties, through a
series of mergers and related transactions (the “Merger Transactions”): (a) AMB
will change its name to Prologis, Inc.; (b) the Borrower will change its name to
Prologis, L.P.; and (c) Old ProLogis will become a direct or indirect subsidiary
of Prologis, L.P.;
     WHEREAS, the Borrower has requested that the Banks waive certain provisions
of the Credit Agreement in connection with the Merger Transactions, and amend
the Credit Agreement in certain respects to, among other things, account for
such Merger Transactions and conform certain provisions of the Credit Agreement
to the Global Senior Credit Agreement to be entered into on or around June 3,
2011 (the “Global Senior Credit Agreement”) among Prologis, General Partner,
various affiliates thereof, various lenders, various agents and Bank of America,
N.A., as global administrative agent and in various other capacities; and
     WHEREAS, the Majority Banks have agreed to grant such waiver, and enter
into such amendments, subject to the terms and conditions hereof;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:
     SECTION 1. Waiver. The Majority Banks waive any Event of Default under
Section 6.1(j) of the Credit Agreement arising from a change in the majority of
the Board of Directors of AMB resulting from the Merger Transactions.
     SECTION 2. Amendments to Credit Agreement. Effective on, and subject to the
occurrence of, the Amendment Effective Date (as defined below), the Credit
Agreement shall be amended as follows:
     2.1 Representations and Warranties. The representations and warranties set
forth in Sections 4.1 (other than the last sentence thereof), 4.4, 4.5(i),
4.5(iii), 4.6 through 4.8, 4.13, 4.15, 4.16, 4.17, 4.19, 4.20, 4.21, 4.23, 4.24
and 4.26 of the Credit Agreement are deleted in their entirety and the
representations and warranties set forth in Sections 9.1(a), 9.1(b)(i), 9.1(c),
9.5, 9.6(b), 9.9, 9.10, 9.12, 9.14 and 9.18 of the Global Senior Credit
Agreement with respect to the guarantors and the borrowers under the Global
Senior Credit Agreement, are substituted therefor,

 



--------------------------------------------------------------------------------



 



and all defined terms used, and schedules referred to, in such provisions are
added in proper alphabetical sequence to Section 1.1 of the Credit Agreement or
at the end thereof in proper numerical sequence, as applicable, in each case
mutatis mutandis; it being understood that (i) references to “Borrowers”,
“Guarantors” or “Loan Party” in the Global Senior Credit Agreement as
incorporated by reference into the Credit Agreement shall be deemed to be
references to the “Borrower” and the “Guarantor”, as applicable, under the
Credit Agreement (as such terms are amended hereby) and (ii) references to “Loan
Documents” in the Global Senior Credit Agreement as incorporated by reference
into the Credit Agreement shall be deemed to be references to the “Loan
Documents” under the Credit Agreement.
     2.2 Covenants. The affirmative and negative covenants set forth in
Sections 5.1 through 5.14 of the Credit Agreement are deleted in their entirety
and the covenants set forth in Sections 10.1, 10.2, 10.3, 10.4, 10.5, 10.6,
10.7, 10.8, 10.9, 10.10, 10.12, 11.1, 11.2, 11.3, 11.4, 11.5, 11.6 and 11.8 of
the Global Senior Credit Agreement with respect to the guarantors and borrowers
under the Global Senior Credit Agreement are substituted therefor, and all
defined terms used, and schedules referred to, in such provisions are added in
proper alphabetical sequence to Section 1.1 of the Credit Agreement or at the
end thereof in proper numerical sequence, as applicable, in each case mutatis
mutandis; it being understood that (i) references to “Borrowers” and
“Guarantors” in the Global Senior Credit Agreement as incorporated by reference
into the Credit Agreement shall be deemed to be references to the “Borrower” and
the “Guarantor”, respectively, under the Credit Agreement (as such terms are
amended hereby), (ii) references to “Loan Documents” in the Global Senior Credit
Agreement as incorporated by reference into the Credit Agreement shall be deemed
to be references to the “Loan Documents” under the Credit Agreement,
(iii) references to “Global Administrative Agent” in the Global Senior Credit
Agreement as incorporated by reference into the Credit Agreement shall be deemed
to be references to the “Administrative Agent” under the Credit Agreement,
(iv) references to “Lender” in the Global Senior Credit Agreement as
incorporated by reference into the Credit Agreement shall be deemed to be
references to “Bank” under the Credit Agreement, (v) references to “this
Agreement” in the Global Senior Credit Agreement as incorporated by reference
into the Credit Agreement shall be deemed to be references to “this Agreement”
under the Credit Agreement, and (vi) cross-references to certain provisions in
the Global Senior Credit Agreement as incorporated by reference into the Credit
Agreement shall be deemed to be cross-references to the applicable provisions so
incorporated into the Credit Agreement.
     2.3 Events of Default. The Events of Default set forth in Sections 6.1(b),
6.1(e) through 6.1(n) of the Credit Agreement are deleted in their entirety and
the events of default set forth in Sections 12.1.2, 12.1.5, 12.1.6, 12.1.7,
12.1.8, 12.1.9 and 12.1.11 of the Global Senior Credit Agreement with respect to
the guarantors and borrowers under the Global Senior Credit Agreement are
substituted therefor, and all defined terms used, and schedules referred to, in
such provisions are added in proper alphabetical sequence to Section 1.1 of the
Credit Agreement or at the end thereof in proper numerical sequence, as
applicable, in each case mutatis mutandis; it being understood that
(i) references to “Borrowers” and “Guarantors” in the Global Senior Credit
Agreement as incorporated by reference into the Credit Agreement shall be deemed
to be references to the “Borrower” and the “Guarantor”, respectively, under the
Credit Agreement (as such terms are amended hereby), other than with respect to
the provisions of Section 12.1.5 of the Global Senior Credit Agreement as
incorporated into the Credit Agreement by reference, with respect to which
“Borrower” shall be deemed to include also the Qualified Borrowers under

2



--------------------------------------------------------------------------------



 



the Credit Agreement, (ii) references to “Loan Documents” in the Global Senior
Credit Agreement as incorporated by reference into the Credit Agreement shall be
deemed to be references to the “Loan Documents” under the Credit Agreement, and
(iii) cross-references to certain provisions in the Global Senior Credit
Agreement as incorporated by reference into the Credit Agreement shall be deemed
to be cross-references to the applicable provisions so incorporated into the
Credit Agreement.
     2.4 Merger Transaction Amendments.
          (a) The definition of “Borrower” in Section 1.1 is amended to read in
its entirety as follows:
          “Borrower” means Prologis, L.P., a Delaware limited partnership,
formerly known as AMB Property, L.P.
          (b) Each reference to “AMB Property, L.P.” in the Credit Agreement
shall be deemed to be a reference to “Prologis, L.P.”.
          (c) The definition of “General Partner” in Section 1.1 is amended to
read in its entirety as follows:
          “General Partner” means Prologis, Inc., a Maryland corporation
qualified as a real estate investment trust and the sole general partner of
Borrower, formerly known as AMB Property Corporation.
          (d) Each reference to “AMB Property Corporation” in the Credit
Agreement shall be deemed to be a reference to “Prologis, Inc.”.
          (e) The definition of “Guarantor” in Section 1.1 of the Credit
Agreement is amended to read in its entirety as follows:
          “Guarantor” means the General Partner in its capacity as a guarantor
under the Guaranty.
     SECTION 3. Amendments to Loan Documents. Effective on, and subject to the
occurrence of, the Amendment Effective Date, each Loan Document (other than the
Credit Agreement) is amended to reflect that AMB Property, L.P. has changed its
name to Prologis, L.P. and AMB Property Corporation has changed its name to
Prologis, Inc.
     SECTION 4. Designation of Global Senior Credit Agreement and Yen Term Loan
as “Credit Agreements”. Upon the occurrence of the effectiveness of the Global
Senior Credit Agreement, pursuant to clause (iv) of the definition of “Credit
Agreements” in Section 9.5(b) of the Credit Agreement, the Borrower designates
each of the following documents as a “Credit Agreement” for purposes of
Section 9.5(b) of the Credit Agreement: (a) the Global Senior Credit Agreement
and (b) the First Amended and Restated Credit Agreement dated as of January 11,
2010 (the “Yen Term Loan”) among the Borrower, one or more qualified borrowers
from time to time party thereto, various lenders, JPMorgan Chase Bank, N.A., as
administrative agent, and Sumitomo Mitsui Banking Corporation as administrative
agent for Yen and in various other

3



--------------------------------------------------------------------------------



 



capacities. For the avoidance of doubt, Schedule 9.5 hereto sets forth a list of
the “AMB Revolver Provisions” described in Section 9.5(b) of the Credit
Agreement, among others provisions, and the corresponding sections of the Global
Senior Credit Agreement amending such Credit Agreement provisions as
incorporated therein by reference.
     SECTION 5. Guarantor Matters. Upon the Amendment Effective Date, (a) the
General Partner, in its capacity as Guarantor, is deemed to be a party to the
Credit Agreement, (b) makes each of the representations and warranties
applicable to it that are set forth in the Credit Agreement as amended hereby
and (c) agrees to comply with each of the affirmative and negative covenants
applicable to it that are set forth in the Credit Agreement as amended hereby.
     SECTION 6. Representations and Warranties. Each of the Borrower and General
Partner represents and warrants to the Administrative Agent and the Banks that:
     6.1 Authorization; No Conflict. The execution, delivery and performance by
such Person of this Amendment, and the consummation of the transactions
contemplated hereby, (a) are within the such Person’s limited partnership or
corporate powers, as applicable, (b) have been duly authorized by all necessary
limited partnership or corporate action, as applicable, (c) do not contravene
(i) such Person’s organizational documents or (ii) any law, regulation or
contractual restriction binding on or affecting such Person and (d) will not
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Person or any of its
Consolidated Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust or other agreement or instrument to which such Person or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject.
     6.2 Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body or any other third party is required for the due execution, delivery and
performance by the Borrower or the General Partner of this Amendment.
     6.3 Enforceability. This Amendment has been duly executed and delivered by
each of the Borrower and the General Partner and is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, except as affected by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws relating
to or affecting the enforcement of creditors’ rights generally and/or
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or in equity) (collectively, “Debtor Relief
Laws”).
     6.4 Representations and Warranties; No Default. On the Amendment Effective
Date, after giving effect to this Amendment, (a) each representation and
warranty set forth in Article IV of the Credit Agreement is true and correct in
all material respects as of the Amendment Effective Date with the same effect as
if made as of such date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty was true and correct as of such date); and
(b) no Default or Event of Default exists.

4



--------------------------------------------------------------------------------



 



     SECTION 7. Effectiveness. This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which the Administrative Agent has received
the following:
     (a) Counterparts of this Amendment executed by the Borrower, the General
Partner and the Majority Banks.
     (b) A certificate of the Borrower stating that the Merger Transactions have
been consummated.
     (c) Payment, in immediately available funds for the account of each Bank
that delivers a counterpart hereof, or signature page hereto, to the
Administrative Agent on or before June 3, 2011, of an amendment work fee equal
to $2,500 per Bank.
     (d) Reimbursement of all fees and expenses due and payable to the
Administrative Agent and incurred in connection with this Amendment (including
the reasonable and documented fees and expenses of counsel to the Administrative
Agent) to the extent invoiced at least one Business Day prior to the date upon
which the Merger Transactions are consummated.
     SECTION 8. Miscellaneous.
     8.1 Continuing Effectiveness, etc. (a) Except to the extent expressly set
forth herein, all of the terms and conditions of the Credit Agreement and the
other Loan Documents remain unchanged and in full force and effect. Each of the
Borrower and the General Partner affirms that after giving effect to this
Amendment, the Credit Agreement and the other Loan Documents, as modified
hereby, and any other Loan Document to which the Borrower, any Qualified
Borrower or Guarantor is a party, will remain in full force and effect and will
continue to constitute a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms except insofar as
such enforcement may be limited by Debtor Relief Laws.
     (b) Upon the effectiveness hereof, all references to the Credit Agreement
or any Loan Document set forth in any other agreement or instrument shall,
unless otherwise specifically provided, be references to the Credit Agreement or
such Loan Document as amended hereby.
     8.2 Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of a counterpart hereof, or a signature page
hereto, by facsimile or in a .pdf or similar file shall be effective as delivery
of a manually executed original counterpart thereof.
     8.3 Interpretive Provisions. Defined terms used in the singular shall
import the plural and vice versa.

5



--------------------------------------------------------------------------------



 



     8.4 Incorporation by Reference. The provisions of Sections 9.3(b), 9.6(a),
9.8(a), 9.8(b), 9.8(c) and 9.10 of the Credit Agreement are incorporated herein
by reference, mutatis mutandis.
[Remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  PROLOGIS, L.P. (formerly known as AMB
Property, L.P.), as Borrower    
 
           
 
  By:   /s/ Phillip D. Joseph, Jr.  
 
  Name:   Phillip D. Joseph, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                PROLOGIS, INC. (formerly known as AMB
Property Corporation), as General Partner and
Guarantor    
 
           
 
  By:   /s/ Phillip D. Joseph, Jr.  
 
  Name:   Phillip D. Joseph, Jr.    
 
  Title:   Senior Vice President and Treasurer    

Signature page to Amendment to Euro Credit Agreement

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, N.A., as Administrative Agent and
as a Bank      
 
  By:   /s/ Jason A. Huck  
 
  Name:   Jason A. Huck    
 
  Title:   VP Global Relationship Manager    
 
                HSBC BANK plc, as a Bank    
 
           
 
  By:   /s/ Ian Goldsworthy  
 
  Name:   Ian Goldsworthy    
 
  Title:   Managing Director, Head of UK Real Estate    

Signature page to Amendment to Euro Credit Agreement

 



--------------------------------------------------------------------------------



 



                  SUMITOMO MITSUI BANKING CORPORATION, as a Bank    
 
           
 
  By:   /s/ William G. Karl  
 
  Name:   William G. Karl    
 
  Title:   General Manager    

Signature page to Amendment to Euro Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Syndication Agent, Joint
Lead Arranger and Bookrunner, and as a Bank    
 
           
 
  By:   /s/ Daniel J. Reddy  
 
  Name:   Daniel J. Reddy    
 
  Title:   Director      
 
  By:   /s/ Jason Chrein  
 
  Name:   Jason Chrein    
 
  Title:   Director    

Signature page to Amendment to Euro Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY SENIOR FUNDING, INC. as
Documentation Agent    
 
           
 
  By:   /s/ Nick Zangari  
 
  Name:   Nick Zangari    
 
  Title:   Vice President    
 
                MORGAN STANLEY BANK, N.A., as a Bank    
 
           
 
  By:   /s/ Nick Zangari  
 
  Name:   Nick Zangari    
 
  Title:   Authorized Signatory    

Signature page to Amendment to Euro Credit Agreement

 



--------------------------------------------------------------------------------



 



                  SOCIETE GENERALE, as a Bank    
 
           
 
  By:   /s/ Gregoire Simon-Barboux  
 
  Name:   Gregoire Simon-Barboux    
 
  Title:   Deputy Global Head – Real Estate & Lodging
SG Corporate & Investment Banking    

Signature page to Amendment to Euro Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.5
GLOBAL SENIOR CREDIT AGREEMENT SECTION REFERENCE LEGEND

          Corresponding Section of Global Senior Credit Section of Credit
Agreement prior to   Agreement incorporated by reference into effectiveness of
First Amendment and   Credit Agreement as provided in First Waiver   Amendment
and Waiver Affirmative and Negative Covenants

Section 5.1
  Section 10.1, Section 10.2, Section 10.3
Section 5.2
  Section 10.4
Section 5.3
  Section 10.6, Section 10.7
Section 5.4
  Section 10.5
Section 5.5
  Section 10.8
Section 5.6
  Section 10.9, Section 10.10
Section 5.7
  Section 10.5
Section 5.8
  Section 11.8, Section 11.3, Section 11.4, Section 11.1
Section 5.9
  Section 11.2
Section 5.10
  Section 11.4
Section 5.11
  Section 10.12
Section 5.12
  —
Section 5.13
  —
Section 5.14
  —
—
  Section 11.5
—
  Section 11.6
Events of Default
Section 6.1(b)
  Section 12.1.2
Section 6.1(e)
  Section 12.1.5
Section 6.1(f)
  Section 12.1.6, Section 12.1.7
Section 6.1(g)
  Section 12.1.6, Section 12.1.7
Section 6.1(h)
  —
Section 6.1(i)
  Section 12.1.8
Section 6.1(j)
  Section 12.1.11
Section 6.1(k)
  Section 12.1.11
Section 6.1(l)
  —
Section 6.1(m)
  Section 12.1.9
Section 6.1(n)
  Section 12.1.9

Signature page to Amendment to Euro Credit Agreement

 